       Case 18-60018 Document 86 Filed in TXSB on 01/28/19 Page 1 of 2
           IN THE UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
IN RE:                             §
                                                             ENTERED
                                   §                         01/29/2019
Garden Oaks Maintenance Org., Inc. § CASE NO. 18-60018-H2-11
                                   §
     DEBTOR                        §
     ORDER UNDER 11 U.S.C. § 1125 AND FED. R. BANKR. P. 3017
   CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
 FIXING DEADLINES FOR VOTING AND OBJECTIONS AND SETTING
        FINAL HEARING ON DISCLOSURE STATEMENT AND
                      CONFIRMATION HEARING
                           [Relates To Docket #________]

       The Court has considered the Amended Disclosure Statement (the
“Disclosure Statement”) submitted by the Debtor. The Court has determined that
(i) the Disclosure Statement should be conditionally approved, (ii) deadlines
should be established for voting and objections and (iii) a hearing should be
scheduled to consider final approval of the Disclosure Statement and Confirmation
of the Plan. Accordingly, it is

      ORDERED THAT:

         1. The Disclosure Statement is conditionally approved. The Debtor is
            authorized to solicit votes with respect to the Plan.

         2. The Debtor shall mail a copy of the appropriate Solicitation Package
            (as defined in Docket #_____)
                                      84    to all known creditors and interest
            holders as provided by FED. R. BANKR. P. 3017(d) by February 15,
            2019.

         3. April 1, 2019 at 12:00 noon (prevailing Central Time) is the deadline
            for filing ballots accepting or rejecting the Plan. All ballots must be
            served by fax, mail, electronic mail or hand delivery to the counsel for
            the Debtor prior to the foregoing deadline in order to be counted.

               a.   Fax – 713.956.5570
               b.   Mail – P.O. Box 61301, Houston, TX 77208
               c.   Electronic Mail – jjp@walkerandpatterson.com
               d.   Hand Delivery – 4815 Dacoma, Houston, TX 77092
       Case 18-60018 Document 86 Filed in TXSB on 01/28/19 Page 2 of 2
         4. April 1, 2019 at 12:00 noon (prevailing Central Time) is the deadline
            for filing and serving written objections to confirmation of the Plan
            pursuant to FED. R. BANKR. P. 3020(b)(1) or final approval of the
            Disclosure Statement under 11 U.S.C. § 1125 and FED. R. BANKR.
            P. 3017. Any objections must be filed with the Clerk of this Court and
            must be served on or before such date on counsel for the Debtor.

         5. The Court will conduct an evidentiary hearing in Courtroom 400, 4th
            Floor, United States Courthouse, 515 Rusk, Houston, Texas 77002 to
            consider final approval of the Disclosure Statement and confirmation
            of the Plan on _____________________________(prevailing
                             April 9, 2019 at 9:00 a.m.                   Central
            Time).

Dated: _______________
    Signed: January 28, 2019.

                                        ____________________________________
                                ___________________________________
                                        DAVID R. BANKRUPTCY
                                UNITED STATES    JONES           JUDGE
                                         UNITED STATES BANKRUPTCY JUDGE
